DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-29 are pending.


Allowable Subject Matter
Claims 4-7, 9 and 11-29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-3, 8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8 and 10 of U.S. Patent No. 11157824. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Patent 11157824
Instant Application
1. A method comprising:
serving, via a server, over a wide area network, to a browser running on an operating system of a client, a page depicting a plurality of alphanumeric input fields and a numeric input field; 
receiving, via the server, over the wide area network, from the client, a plurality of social networking service profile identifiers input into the alphanumeric input fields on the browser and a time unit value input into the numeric input field on the browser; 
writing, via the server, the social networking service profile identifiers and the time unit value into a data structure in accordance with a schema of the data structure; 
querying, via the server, over the wide area network, a social networking service periodically based on the social networking service profile identifiers sourced from the data structure and according to the time unit value sourced from the data structure such that a plurality of status updates of a plurality of social networking profiles corresponding to the social networking service profile identifiers can be read via the server, wherein the social networking profiles are not connected directly; 
copying, via the server, over the wide area network, the status updates; 
writing, via the server, the status updates into the data structure in accordance with the schema such that the status updates correspond to the social networking service profile identifiers stored in the data structure; 
retrieving, via the server, the status updates and the social networking service profile identifiers from the data structure; inputting, via the server, the status updates and the social networking service profile identifiers into a running logic;
generating, via the server, a value based on the running logic evaluating the status updates and the social networking service profile identifiers; 
evaluating, via the server, the value against a threshold; 
and taking, via the server, a first action based on the value satisfying the threshold and a second action based on the value not satisfying the threshold.

2. The method of claim 1, 
wherein the page is a first page, wherein the first action includes serving, via the server, over the wide area network, a second page to the browser, wherein the second page depicts the value.
1. A method comprising: 
serving, via a server, over a wide area network, to a browser running on an operating system of a client, a page depicting a plurality of alphanumeric input fields and a numeric input field; 
receiving, via the server, over the wide area network, from the client, a plurality of social networking service profile identifiers input into the alphanumeric input fields on the browser and a time unit value input into the numeric input field on the browser; 
writing, via the server, the social networking service profile identifiers and the time unit value into a data structure in accordance with a schema of the data structure; 
querying, via the server, over the wide area network, a social networking service periodically based on the social networking service profile identifiers sourced from the data structure and according to the time unit value sourced from the data structure such that a plurality of status updates of a plurality of social networking profiles corresponding to the social networking service profile identifiers are read via the server, wherein the social networking profiles are not connected directly; 
copying, via the server, over the wide area network, the status updates; 
writing, via the server, the status updates into the data structure in accordance with the schema such that the status updates correspond to the social networking service profile identifiers stored in the data structure; 
retrieving, via the server, the status updates and the social networking service profile identifiers from the data structure; 
inputting, via the server, the status updates and the social networking service profile identifiers into a running logic; 
generating, via the server, a value based on the running logic evaluating the status updates and the social networking service profile identifiers; 
evaluating, via the server, the value against a threshold; 
and taking, via the server, a first action based on the value satisfying the threshold and a second action based on the value not satisfying the threshold, wherein at least one of: 

wherein the page is a first page, wherein the first action includes serving, via the server, over the wide area network, a second page to the browser, wherein the second page depicts the value, wherein the first action includes updating, via the server, over the wide area network, the page such that the page depicts the value, or wherein the server runs a plurality of threads corresponding to the social networking service profile identifiers, wherein the querying is via the threads.
1. A method comprising:
serving, via a server, over a wide area network, to a browser running on an operating system of a client, a page depicting a plurality of alphanumeric input fields and a numeric input field; 
receiving, via the server, over the wide area network, from the client, a plurality of social networking service profile identifiers input into the alphanumeric input fields on the browser and a time unit value input into the numeric input field on the browser; 
writing, via the server, the social networking service profile identifiers and the time unit value into a data structure in accordance with a schema of the data structure; 
querying, via the server, over the wide area network, a social networking service periodically based on the social networking service profile identifiers sourced from the data structure and according to the time unit value sourced from the data structure such that a plurality of status updates of a plurality of social networking profiles corresponding to the social networking service profile identifiers can be read via the server, wherein the social networking profiles are not connected directly; 
copying, via the server, over the wide area network, the status updates; 
writing, via the server, the status updates into the data structure in accordance with the schema such that the status updates correspond to the social networking service profile identifiers stored in the data structure; 
retrieving, via the server, the status updates and the social networking service profile identifiers from the data structure; inputting, via the server, the status updates and the social networking service profile identifiers into a running logic;
generating, via the server, a value based on the running logic evaluating the status updates and the social networking service profile identifiers; 
evaluating, via the server, the value against a threshold; 
and taking, via the server, a first action based on the value satisfying the threshold and a second action based on the value not satisfying the threshold.







3. The method of claim 1, wherein the first action includes updating, via the server, over the wide area network, the page such that the page depicts the value.
1. A method comprising: 
serving, via a server, over a wide area network, to a browser running on an operating system of a client, a page depicting a plurality of alphanumeric input fields and a numeric input field; 
receiving, via the server, over the wide area network, from the client, a plurality of social networking service profile identifiers input into the alphanumeric input fields on the browser and a time unit value input into the numeric input field on the browser; 
writing, via the server, the social networking service profile identifiers and the time unit value into a data structure in accordance with a schema of the data structure; 
querying, via the server, over the wide area network, a social networking service periodically based on the social networking service profile identifiers sourced from the data structure and according to the time unit value sourced from the data structure such that a plurality of status updates of a plurality of social networking profiles corresponding to the social networking service profile identifiers are read via the server, wherein the social networking profiles are not connected directly; 
copying, via the server, over the wide area network, the status updates; 
writing, via the server, the status updates into the data structure in accordance with the schema such that the status updates correspond to the social networking service profile identifiers stored in the data structure; 
retrieving, via the server, the status updates and the social networking service profile identifiers from the data structure; 
inputting, via the server, the status updates and the social networking service profile identifiers into a running logic; 
generating, via the server, a value based on the running logic evaluating the status updates and the social networking service profile identifiers; 
evaluating, via the server, the value against a threshold; 
and taking, via the server, a first action based on the value satisfying the threshold and a second action based on the value not satisfying the threshold, wherein at least one of: 

wherein the page is a first page, wherein the first action includes serving, via the server, over the wide area network, a second page to the browser, wherein the second page depicts the value, wherein the first action includes updating, via the server, over the wide area network, the page such that the page depicts the value, or wherein the server runs a plurality of threads corresponding to the social networking service profile identifiers, wherein the querying is via the threads.
1. A method comprising:
serving, via a server, over a wide area network, to a browser running on an operating system of a client, a page depicting a plurality of alphanumeric input fields and a numeric input field; 
receiving, via the server, over the wide area network, from the client, a plurality of social networking service profile identifiers input into the alphanumeric input fields on the browser and a time unit value input into the numeric input field on the browser; 
writing, via the server, the social networking service profile identifiers and the time unit value into a data structure in accordance with a schema of the data structure; 
querying, via the server, over the wide area network, a social networking service periodically based on the social networking service profile identifiers sourced from the data structure and according to the time unit value sourced from the data structure such that a plurality of status updates of a plurality of social networking profiles corresponding to the social networking service profile identifiers can be read via the server, wherein the social networking profiles are not connected directly; 
copying, via the server, over the wide area network, the status updates; 
writing, via the server, the status updates into the data structure in accordance with the schema such that the status updates correspond to the social networking service profile identifiers stored in the data structure; 
retrieving, via the server, the status updates and the social networking service profile identifiers from the data structure; inputting, via the server, the status updates and the social networking service profile identifiers into a running logic;
generating, via the server, a value based on the running logic evaluating the status updates and the social networking service profile identifiers; 
evaluating, via the server, the value against a threshold; 
and taking, via the server, a first action based on the value satisfying the threshold and a second action based on the value not satisfying the threshold.

8. The method of claim 1, wherein the querying is serial with respect to the social networking profiles.






10. The method of claim 8, wherein the server runs a plurality of threads corresponding to the social networking service profile identifiers, wherein the querying is via the threads.
1. A method comprising: 
serving, via a server, over a wide area network, to a browser running on an operating system of a client, a page depicting a plurality of alphanumeric input fields and a numeric input field; 
receiving, via the server, over the wide area network, from the client, a plurality of social networking service profile identifiers input into the alphanumeric input fields on the browser and a time unit value input into the numeric input field on the browser; 
writing, via the server, the social networking service profile identifiers and the time unit value into a data structure in accordance with a schema of the data structure; 
querying, via the server, over the wide area network, a social networking service periodically based on the social networking service profile identifiers sourced from the data structure and according to the time unit value sourced from the data structure such that a plurality of status updates of a plurality of social networking profiles corresponding to the social networking service profile identifiers are read via the server, wherein the social networking profiles are not connected directly; 
copying, via the server, over the wide area network, the status updates; 
writing, via the server, the status updates into the data structure in accordance with the schema such that the status updates correspond to the social networking service profile identifiers stored in the data structure; 
retrieving, via the server, the status updates and the social networking service profile identifiers from the data structure; 
inputting, via the server, the status updates and the social networking service profile identifiers into a running logic; 
generating, via the server, a value based on the running logic evaluating the status updates and the social networking service profile identifiers; 
evaluating, via the server, the value against a threshold; 
and taking, via the server, a first action based on the value satisfying the threshold and a second action based on the value not satisfying the threshold, wherein at least one of: 

wherein the page is a first page, wherein the first action includes serving, via the server, over the wide area network, a second page to the browser, wherein the second page depicts the value, wherein the first action includes updating, via the server, over the wide area network, the page such that the page depicts the value, or wherein the server runs a plurality of threads corresponding to the social networking service profile identifiers, wherein the querying is via the threads.

Claim 8. The method of claim 1, wherein the querying is serial with respect to the social networking profiles.


1. A method comprising:
serving, via a server, over a wide area network, to a browser running on an operating system of a client, a page depicting a plurality of alphanumeric input fields and a numeric input field; 
receiving, via the server, over the wide area network, from the client, a plurality of social networking service profile identifiers input into the alphanumeric input fields on the browser and a time unit value input into the numeric input field on the browser; 
writing, via the server, the social networking service profile identifiers and the time unit value into a data structure in accordance with a schema of the data structure; 
querying, via the server, over the wide area network, a social networking service periodically based on the social networking service profile identifiers sourced from the data structure and according to the time unit value sourced from the data structure such that a plurality of status updates of a plurality of social networking profiles corresponding to the social networking service profile identifiers can be read via the server, wherein the social networking profiles are not connected directly; 
copying, via the server, over the wide area network, the status updates; 
writing, via the server, the status updates into the data structure in accordance with the schema such that the status updates correspond to the social networking service profile identifiers stored in the data structure; 
retrieving, via the server, the status updates and the social networking service profile identifiers from the data structure; inputting, via the server, the status updates and the social networking service profile identifiers into a running logic;
generating, via the server, a value based on the running logic evaluating the status updates and the social networking service profile identifiers; 
evaluating, via the server, the value against a threshold; 
and taking, via the server, a first action based on the value satisfying the threshold and a second action based on the value not satisfying the threshold.

2. The method of claim 1, 
wherein the page is a first page, wherein the first action includes serving, via the server, over the wide area network, a second page to the browser, wherein the second page depicts the value.
1. A method comprising: 
serving, via a server, over a wide area network, to a browser running on an operating system of a client, a page depicting a plurality of alphanumeric input fields and a numeric input field; 
receiving, via the server, over the wide area network, from the client, a plurality of social networking service profile identifiers input into the alphanumeric input fields on the browser and a time unit value input into the numeric input field on the browser; 
writing, via the server, the social networking service profile identifiers and the time unit value into a data structure in accordance with a schema of the data structure; 
querying, via the server, over the wide area network, a social networking service periodically based on the social networking service profile identifiers sourced from the data structure and according to the time unit value sourced from the data structure such that a plurality of status updates of a plurality of social networking profiles corresponding to the social networking service profile identifiers are read via the server, wherein the social networking profiles are not connected directly; 
copying, via the server, over the wide area network, the status updates; 
writing, via the server, the status updates into the data structure in accordance with the schema such that the status updates correspond to the social networking service profile identifiers stored in the data structure; 
retrieving, via the server, the status updates and the social networking service profile identifiers from the data structure; 
inputting, via the server, the status updates and the social networking service profile identifiers into a running logic; 
generating, via the server, a value based on the running logic evaluating the status updates and the social networking service profile identifiers; 
evaluating, via the server, the value against a threshold; 
and taking, via the server, a first action based on the value satisfying the threshold and a second action based on the value not satisfying the threshold, wherein at least one of: 

wherein the page is a first page, wherein the first action includes serving, via the server, over the wide area network, a second page to the browser, wherein the second page depicts the value, wherein the first action includes updating, via the server, over the wide area network, the page such that the page depicts the value, or wherein the server runs a plurality of threads corresponding to the social networking service profile identifiers, wherein the querying is via the threads.

2. The method of claim 1, wherein the page is a first page, wherein the first action includes serving, via the server, over the wide area network, a second page to the browser, wherein the second page depicts the value.
1. A method comprising:
serving, via a server, over a wide area network, to a browser running on an operating system of a client, a page depicting a plurality of alphanumeric input fields and a numeric input field; 
receiving, via the server, over the wide area network, from the client, a plurality of social networking service profile identifiers input into the alphanumeric input fields on the browser and a time unit value input into the numeric input field on the browser; 
writing, via the server, the social networking service profile identifiers and the time unit value into a data structure in accordance with a schema of the data structure; 
querying, via the server, over the wide area network, a social networking service periodically based on the social networking service profile identifiers sourced from the data structure and according to the time unit value sourced from the data structure such that a plurality of status updates of a plurality of social networking profiles corresponding to the social networking service profile identifiers can be read via the server, wherein the social networking profiles are not connected directly; 
copying, via the server, over the wide area network, the status updates; 
writing, via the server, the status updates into the data structure in accordance with the schema such that the status updates correspond to the social networking service profile identifiers stored in the data structure; 
retrieving, via the server, the status updates and the social networking service profile identifiers from the data structure; inputting, via the server, the status updates and the social networking service profile identifiers into a running logic;
generating, via the server, a value based on the running logic evaluating the status updates and the social networking service profile identifiers; 
evaluating, via the server, the value against a threshold; 
and taking, via the server, a first action based on the value satisfying the threshold and a second action based on the value not satisfying the threshold.







3. The method of claim 1, wherein the first action includes updating, via the server, over the wide area network, the page such that the page depicts the value.
1. A method comprising: 
serving, via a server, over a wide area network, to a browser running on an operating system of a client, a page depicting a plurality of alphanumeric input fields and a numeric input field; 
receiving, via the server, over the wide area network, from the client, a plurality of social networking service profile identifiers input into the alphanumeric input fields on the browser and a time unit value input into the numeric input field on the browser; 
writing, via the server, the social networking service profile identifiers and the time unit value into a data structure in accordance with a schema of the data structure; 
querying, via the server, over the wide area network, a social networking service periodically based on the social networking service profile identifiers sourced from the data structure and according to the time unit value sourced from the data structure such that a plurality of status updates of a plurality of social networking profiles corresponding to the social networking service profile identifiers are read via the server, wherein the social networking profiles are not connected directly; 
copying, via the server, over the wide area network, the status updates; 
writing, via the server, the status updates into the data structure in accordance with the schema such that the status updates correspond to the social networking service profile identifiers stored in the data structure; 
retrieving, via the server, the status updates and the social networking service profile identifiers from the data structure; 
inputting, via the server, the status updates and the social networking service profile identifiers into a running logic; 
generating, via the server, a value based on the running logic evaluating the status updates and the social networking service profile identifiers; 
evaluating, via the server, the value against a threshold; 
and taking, via the server, a first action based on the value satisfying the threshold and a second action based on the value not satisfying the threshold, wherein at least one of: 

wherein the page is a first page, wherein the first action includes serving, via the server, over the wide area network, a second page to the browser, wherein the second page depicts the value, wherein the first action includes updating, via the server, over the wide area network, the page such that the page depicts the value, or wherein the server runs a plurality of threads corresponding to the social networking service profile identifiers, wherein the querying is via the threads.

3. The method of claim 1, wherein the first action includes updating, via the server, over the wide area network, the page such that the page depicts the value.
1. A method comprising:
serving, via a server, over a wide area network, to a browser running on an operating system of a client, a page depicting a plurality of alphanumeric input fields and a numeric input field; 
receiving, via the server, over the wide area network, from the client, a plurality of social networking service profile identifiers input into the alphanumeric input fields on the browser and a time unit value input into the numeric input field on the browser; 
writing, via the server, the social networking service profile identifiers and the time unit value into a data structure in accordance with a schema of the data structure; 
querying, via the server, over the wide area network, a social networking service periodically based on the social networking service profile identifiers sourced from the data structure and according to the time unit value sourced from the data structure such that a plurality of status updates of a plurality of social networking profiles corresponding to the social networking service profile identifiers can be read via the server, wherein the social networking profiles are not connected directly; 
copying, via the server, over the wide area network, the status updates; 
writing, via the server, the status updates into the data structure in accordance with the schema such that the status updates correspond to the social networking service profile identifiers stored in the data structure; 
retrieving, via the server, the status updates and the social networking service profile identifiers from the data structure; inputting, via the server, the status updates and the social networking service profile identifiers into a running logic;
generating, via the server, a value based on the running logic evaluating the status updates and the social networking service profile identifiers; 
evaluating, via the server, the value against a threshold; 
and taking, via the server, a first action based on the value satisfying the threshold and a second action based on the value not satisfying the threshold.

8. The method of claim 1, wherein the querying is serial with respect to the social networking profiles.






10. The method of claim 8, wherein the server runs a plurality of threads corresponding to the social networking service profile identifiers, wherein the querying is via the threads.
1. A method comprising: 
serving, via a server, over a wide area network, to a browser running on an operating system of a client, a page depicting a plurality of alphanumeric input fields and a numeric input field; 
receiving, via the server, over the wide area network, from the client, a plurality of social networking service profile identifiers input into the alphanumeric input fields on the browser and a time unit value input into the numeric input field on the browser; 
writing, via the server, the social networking service profile identifiers and the time unit value into a data structure in accordance with a schema of the data structure; 
querying, via the server, over the wide area network, a social networking service periodically based on the social networking service profile identifiers sourced from the data structure and according to the time unit value sourced from the data structure such that a plurality of status updates of a plurality of social networking profiles corresponding to the social networking service profile identifiers are read via the server, wherein the social networking profiles are not connected directly; 
copying, via the server, over the wide area network, the status updates; 
writing, via the server, the status updates into the data structure in accordance with the schema such that the status updates correspond to the social networking service profile identifiers stored in the data structure; 
retrieving, via the server, the status updates and the social networking service profile identifiers from the data structure; 
inputting, via the server, the status updates and the social networking service profile identifiers into a running logic; 
generating, via the server, a value based on the running logic evaluating the status updates and the social networking service profile identifiers; 
evaluating, via the server, the value against a threshold; 
and taking, via the server, a first action based on the value satisfying the threshold and a second action based on the value not satisfying the threshold, wherein at least one of: 

wherein the page is a first page, wherein the first action includes serving, via the server, over the wide area network, a second page to the browser, wherein the second page depicts the value, wherein the first action includes updating, via the server, over the wide area network, the page such that the page depicts the value, or wherein the server runs a plurality of threads corresponding to the social networking service profile identifiers, wherein the querying is via the threads.

Claim 8. The method of claim 1, wherein the querying is serial with respect to the social networking profiles.

Claim 10. The method of claim 8, wherein the server runs a plurality of threads corresponding to the social networking service profile identifiers, wherein the querying is via the threads.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As per claim 2, the parent claim already contains the language “wherein the page is a first page, wherein the first action includes serving, via the server, over the wide area network, a second page to the browser, wherein the second page depicts the value” and therefore the parent claim is not further limited.
As per claim 3, the parent claim already contains the claim language of “wherein the first action includes updating, via the server, over the wide area network, the page such that the page depicts the value” and therefore the parent claim is not further limited.
As per claim 10, the parent claim already contains the claim language “wherein the server runs a plurality of threads corresponding to the social networking service profile identifiers, wherein the querying is via the threads” and therefore the parent claim is not further limited.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest prior art of record Peterson et al. (Publication Number 20140210702), teaches “relevant status updates include status updates sent in temporal proximity to the time of capture of the segment of the media content stream from users in one or more crowds of users located in proximity to the location of capture of the segment of the media content stream at the time of capture of the media content stream.  In another embodiment, the relevant status updates include status updates sent in temporal proximity to the time of capture of the segment of the media content stream from users in one or more crowds of users located in proximity to the location of capture of the segment of the media content stream at the time of capture of the media content stream and that match a user profile of a user of the media playback device to a predefined threshold degree” (paragraph [0004]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198